Citation Nr: 0301262	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for right knee anterior cruciate ligament (ACL) 
tear status post arthroscopy from July 25, 1994 to 
February 19, 1996.  

2.  Entitlement to a disability rating greater than 20 
percent for right knee ACL tear status post arthroscopy 
from February 20, 1996.  

3.  Entitlement to a compensable disability rating for 
right ankle disability from July 25, 1994 to February 19, 
1996.  

4.  Entitlement to a disability rating greater than 10 
percent for right ankle disability from February 20, 1996.  

5.  Entitlement to a compensable disability rating for 
left shoulder injury.      



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The case returns to the Board following a remand to the RO 
in December 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  Right knee ACL tear status post arthroscopy, from July 
25, 1994 to February 19, 1996, is manifested by complaints 
of right knee pain and a history of ACL deficiency.  
Examination found only minimal loss of motion.  No ACL 
deficiency or other symptoms were found.  

3.  Right knee ACL tear status post arthroscopy from 
February 20, 1996 is manifested by subjective complaints 
including pain, instability, occasional swelling, and some 
gait abnormality.  Objective physical findings of 
disability were slight swelling and mild crepitus.  May 
1996 X-rays showed mild degenerative arthritis.  Imaging 
studies from May 1999 showed no ligament abnormality.  

4.  Right ankle disability, from July 25, 1994 to February 
19, 1996, is manifested by only mild loss of ankle motion 
found during the September 1994 VA examination.  The 
veteran complained of pain and weakness, which was 
apparently confirmed by the examination, as well as 
instability and swelling. 

5.  Manifestations of right ankle disability from February 
20, 1996 were essentially unchanged from the prior time 
period.  There was no evidence as to limitation of motion 
of the right ankle.     

6.  The veteran's left shoulder injury is manifested by 
subjective complaints of pain with use of the shoulder, 
particularly repetitive or overhead activities.  
Examination confirmed pain on left arm motion of the left 
arm.        


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right knee ACL tear status post arthroscopy 
from July 25, 1994 to February 19, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.20, 4.21, 
4.71a, Diagnostic Code 5257 (2002).     

2.  The criteria for a disability rating greater than 20 
percent for right knee ACL tear status post arthroscopy 
from February 20, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.20, 4.21, 4.71a, 
Diagnostic Code 5257 (2002).

3.  The criteria for a 10 percent disability rating for 
right ankle disability from July 25, 1994 to February 19, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.20, 4.21, 4.71a, Diagnostic Code 5271 (2002).

4.  The criteria for a disability rating greater than 10 
percent for right ankle disability from February 20, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.20, 4.21, 4.71a, Diagnostic Code 5271 (2002). 

5.  The criteria for a 10 percent disability rating for 
left shoulder injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.40, 4.45, 4.20, 4.21, 4.71a, Diagnostic Code 5201 
(2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the 
VCAA.  That is, by way of the July 1995 rating decision, 
January 1996 statement of the case, and supplemental 
statements of the case issued through July 2002, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, 
in a February 2001 letter, issued with respect to an 
unrelated claim, the RO advised the veteran of the VCAA 
notice and duty to assist provisions, including 
explanation as to the respective responsibilities of the 
parties to identify and secure evidence for the appeal.  
Also, in the July 2002 supplemental statement of the case, 
the RO provided the amended regulations that implement the 
VCAA.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA treatment records, 
and a medical examination.  Although additional 
examinations were scheduled, the veteran either cancelled 
or failed to report for them.  The duty to assist the 
veteran is not a one-way street, and the veteran cannot 
remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while 
the veteran remains passive); accord Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The veteran has not identified, and 
the record discloses no suggestion of, pertinent private 
medical records that remain outstanding.  Therefore, the 
Board finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the December 1998 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Factual Background

The veteran submitted his claim for service connection for 
disabilities including right knee and ankle and left 
shoulder disorder shortly after his separation from 
service in July 1994.  Service medical records showed left 
shoulder injury and pain in November 1990 and right ankle 
Achilles tendon strain in November 1993.  He suffered from 
right knee pain and swelling from December 1993 and 
underwent arthroscopy in January 1994.  The assessment was 
ACL deficiency.  The report of the May 1994 separation 
examination noted the history of ACL deficiency with a 
recommendation for reconstruction.  There were no findings 
associated with examination of the left shoulder or right 
ankle.   

In connection with his claim, the veteran underwent a VA 
general medical examination in September 1994.  He 
described an achy feeling in the shoulder when he did 
push-ups or repetitive activity and numbness if he held 
anything over his head for any length of time.  In 
addition, the right ankle twisted easily and swelled 
occasionally.  He also had right ankle pain and weakness.  
Finally, the veteran reported chronic right knee pain.  
The examiner noted that the veteran was right handed.  His 
gait was within normal limits.  Examination of the right 
knee revealed negative drawer sign and McMurray test.  
There was mild left shoulder tenderness on complete 
abduction and internal and external rotation.  There was 
no evidence of edema in any extremity.  Motor status, 
coordination, reflexes, and sensation were satisfactory.  
The examiner referred to a range of motion sheet that was 
not included with the examination.  X-rays of the left 
shoulder showed only a loose body within the anterior 
glenohumeral joint space.  X-rays of the right ankle 
revealed osteophytic spurring anterior to the right tibial 
plafond and probable post-traumatic bony fragments distal 
to the lateral and medial malleoli.  The diagnosis was 
chronic right knee pain with minimal range of motion 
deficits, right ankle pain and weakness with mild range of 
motion deficits, and exertional pain of the left shoulder 
with mild range of motion deficits.  

In the July 1995 rating decision, the RO granted service 
connection for the right knee, right ankle, and left 
shoulder disabilities, assigning 10 percent, 
noncompensable (zero percent), and noncompensable ratings, 
respectively.  

In his September 1995 notice of disagreement, the veteran 
stated that his right knee was unstable and ached 
constantly.  He also had instability and swelling of the 
right ankle.  With respect to the left shoulder, the 
veteran described daily aching and difficulty raising the 
arm.  

VA medical treatment records dated in February 1996 
reflected complaints of severe right ankle pain with 
"clicking" and difficulty bearing weight.  Findings 
included slight swelling of the right knee and right ankle 
swelling. 
 
Subsequent evaluation notes in February 1996 indicated 
that the veteran complained of right lateral ankle pain 
and swelling.  Results of examination were "3+ [anterior] 
drawer in [plantar flexion] and 3+ inversion."  X-rays of 
the ankle showed no fracture.  The diagnosis was chronic 
lateral ligament instability of the ankle.   

The veteran testified at a personal hearing in July 1996.  
He had right knee pain that seemed to be worsening.  He 
stated that he was unable to run or to walk more than a 
block or so without developing knee discomfort.  He also 
had a wobbling sensation or a feeling that the knee could 
lock when walking.  When seated, the veteran had to 
stretch and elevate the leg.  He also described occasional 
right knee swelling and some gait abnormality.  The 
veteran's right ankle was unstable and easily sprained.  
His doctor had indicated that he might have injured 
ligaments and suggested surgery to tighten the ankle.  
There was constant mild swelling that increased with 
sprains.  He wore boots that laced up to above the ankle 
for support.  The veteran had left shoulder symptoms, 
including a clicking, pain, and soreness, when he had to 
lift things or work with his arm over his head or extended 
or rotated the arm.  He also had occasional swelling.    

A VA medical examination scheduled in June 1996 was 
cancelled.  The veteran failed to report for the VA 
examination scheduled in August 1996.  

The December 1996 Hearing Officer decision increased the 
disability rating for the right knee to 20 percent and the 
disability rating for the right ankle to 10 percent, both 
effective February 20, 1996, the date of the VA medical 
treatment.  There was no change in the evaluation for the 
service-connected left shoulder disability.  

Pursuant to the Board's remand, the veteran was scheduled 
for a VA examination.  The record showed that the veteran 
failed to report the examination scheduled in June 2000.  
However, during a subsequent telephone contact, the 
veteran indicated that he called the facility and 
cancelled the appointment, "as he said he got what he 
wanted." 

Also pursuant to the Board's remand, the RO secured 
additional VA medical records, which included X-ray 
reports from February 1996.  Films of the right knee were 
unremarkable.  Studies of the right ankle showed moderate 
soft tissue swelling overlying the lateral malleolus and 
post-traumatic changes of the right ankle joint, unchanged 
from September 1994 films.  X-rays of the right ankle 
taken in May 1996 were interpreted as showing old avulsion 
fracture of the medial malleolus.  X-rays of the right 
knee revealed mild degenerative arthritic changes in the 
medial compartment.  Magnetic resonance imaging (MRI) of 
the right knee performed in May 1996 was normal, with no 
abnormalities of the ligaments or cartilage and no 
effusion.  Left shoulder X-rays taken in August 1996 
showed no significant change from September 1994 films.  
The veteran presented for a physical in November 1999.  He 
had no specific complaints.  Examination revealed only 
mild crepitus of the right knee.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (means 
of listing diagnostic code for unlisted disease or 
injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, 
it is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Each of the below orthopedic disabilities is potentially 
subject to functional loss in addition to the level of 
disability provided by the appropriate diagnostic code.  
When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity 
or atrophy of disuse.  

Right Knee

The veteran's right knee disability is evaluated under 
Diagnostic Code (Code) 5257, other impairment of the knee.  
38 C.F.R. § 4.71a.  Although there are additional 
diagnostic codes for evaluation of knee disability, the 
Board finds no evidence of ankylosis, cartilage 
abnormality, or impairment of the tibia and fibula to 
warrant application of Codes 5256, 5258 or 5259, or 5262, 
respectively.  In addition, the September 1994 VA examiner 
found only minimal range of motion deficit in the right 
knee.  There is no other evidence of loss of knee motion 
to warrant application of Codes 5260 or 5261 for 
limitation of knee flexion or extension.  Thus, the Board 
will also evaluate the right knee disability under Code 
5257.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  
 
Under Code 5257, slight knee disability from recurrent 
subluxation or lateral instability is assigned a 10 
percent disability rating.  Moderate knee disability 
warrants a 20 percent rating.  A maximum 30 percent 
disability evaluation is in order for severe disability 
from recurrent subluxation or lateral instability.  

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee 
disability under Code 5257).  In any event, even if a 
separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding 
application of the regulation.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The veteran's knee disability is rated as 10 percent 
disabling from July 25, 1994 to February 19, 1996.  The 
evidence for this time period fails to demonstrate 
moderate knee disability to warrant an increased rating.  
38 C.F.R. § 4.7.  Although the veteran had an in-service 
history of ACL deficiency, none was detected on VA 
examination in September 1994.  There were no other 
symptoms and only minimal loss of motion.  Thus, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for the right 
knee disability from July 25, 1994.  38 C.F.R. § 4.3.     

From February 20, 1996, the veteran's knee disability is 
evaluated as 20 percent disabling.  Evidence for this time 
period reflects subjective complaints including pain, 
instability, occasional swelling, and some gait 
abnormality.  However, the only objective physical 
findings of disability are slight swelling noted in 
February 1996 VA treatment records and mild crepitus found 
on VA outpatient examination in November 1999.  MRI of the 
right knee from May 1999 showed no ligament abnormality.  
The Board emphasizes that the veteran failed to report for 
the August 1996 VA examination and cancelled the June 2000 
VA examination.  Based on the available evidence, the 
Board cannot conclude that the overall disability picture 
more nearly approximates the criteria of marked knee 
disability from recurrent subluxation or lateral 
instability to warrant a 30 percent rating.  38 C.F.R. § 
4.7.  

The Board notes that May 1996 X-rays of the knee showed 
mild degenerative arthritis.  A veteran who has arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations 
of the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  For a knee 
disability evaluated under Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least 
meet the criteria for a 0 percent rating under the 
appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  
In this case, as noted above, the veteran failed to report 
for the August 1996 VA examination and cancelled the June 
2000 VA examination.  Therefore, there is no evidence for 
the appropriate time period of any limitation of motion or 
pain on motion.  Therefore, there is no basis for 
establishing a separate rating for right knee arthritis.  
In conclusion, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 
20 percent for right knee disability from February 20, 
1996.  38 C.F.R. § 4.3.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for any evaluation period.  That is, there 
is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference 
with employment, to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  In fact, there is no evidence of knee-
related hospitalization or any evidence suggesting the 
right knee disability severely impacts the veteran's 
ability to work.    

Right Ankle

The veteran's right ankle disability is evaluated under 
Diagnostic Code 5271, limited motion of the ankle.  
38 C.F.R. § 4.71a.  The Board finds that the other 
diagnostic codes for rating ankle disabilities are not 
applicable as not supported by medical evidence in this 
case.  See Code 5270 (ankylosis of the ankle), Code 5272 
(ankylosis of the subastragalar or tarsal joint), Code 
5273 (malunion of the os calcis or astragalus), and Code 
5274 (astragalectomy).  See Butts, supra.  

Code 5271 provides for a 10 percent rating for moderate 
limited ankle motion and a maximum 20 percent rating for 
marked limited motion.  See 38 C.F.R. § 4.31 (where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met).

The right ankle disability is rated as noncompensable from 
July 25, 1994 to February 19, 1996.  Evidence of record 
for this time period revealed mild loss of ankle motion 
during the September 1994 VA examination, rather than 
moderate limited motion required for a 10 percent rating.  
38 C.F.R. § 4.7.  However, the veteran also complained of 
instability, swelling, pain, and weakness.  The VA 
examiner diagnosed the disability as right ankle pain and 
weakness, apparently confirming the veteran's complaints.  
38 C.F.R. §§ 4.40, 4.45.  Accordingly, given the overall 
disability picture, including functional loss, the overall 
disability picture more closely approximates moderate 
ankle disability.  However, in the absence of any 
significant limitation of motion, the Board finds no basis 
for awarding a 20 percent rating for marked disability.  
Therefore, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports no more than a 10 
percent evaluation for right ankle disability from July 
25, 1994 to February 19, 1996.  38 C.F.R. § 4.3.    

From February 20, 1996, the RO evaluated the veteran's 
ankle disability as 10 percent disabling.  Subjective 
complaints shown in treatment records and from the 
personal hearing were essentially unchanged.  VA medical 
records dated in February 1996 showed a finding of chronic 
lateral ligament instability of the ankle, moderate 
swelling, and post-traumatic changes in the ankle joint.  
There was no evidence regarding loss of motion.  Again, 
there is no evidence available from VA examinations 
scheduled in August 1996 and June 2000.  From this record, 
the Board does not find any significant change in right 
ankle disability status from the period before February 
20, 1996, and thus no basis to conclude that the overall 
disability picture is marked.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for right ankle disability from February 20, 1996.  
38 C.F.R. § 4.3. 

Again, the Board finds no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment associated with the 
ankle disability, to warrant for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).   

Left Shoulder

The veteran's left shoulder disability is currently 
evaluated as noncompensable under Code 5201, limitation of 
motion of the arm.  38 C.F.R. § 4.71a.  Review of the 
evidence fails to reveal ankylosis of the scapulohumeral 
articulation (Code 5200).  Although the veteran's in-
service left shoulder injury was purportedly a 
dislocation, there is no current evidence of recurrent 
dislocation or other humerus abnormality warrant 
application of Code 5202, impairment of the humerus, or 
dislocation or nonunion or malunion of the clavicle and 
scapula to warrant application of Code 5203, impairment of 
the clavicle and scapula.  The Board will therefore also 
evaluate the left shoulder disability under Code 5201.  
See Butts, supra.

The veteran is right handed.  Under Code 5201, limitation 
of motion of the non-dominant arm at the shoulder level or 
midway between the side and the shoulder level is assigned 
a 20 percent evaluation.  See 38 C.F.R. § 4.31.

The Board acknowledges that the September 1994 VA examiner 
found only mild range of motion loss in the left arm.  
There is no evidence available from VA examinations 
scheduled in August 1996 and June 2000.  However, the 
September 1994 VA examination revealed pain on motion of 
the left arm.  During the examination, as well as during 
his personal hearing, the veteran described pain with use 
of the shoulder, particularly repetitive or overhead 
activities, which the VA examiner characterized as 
exertional pain.  Although there is no evidence of 
limitation of motion to meet the minimum compensable 
rating of 20 percent under Code 5201, the Board finds that 
the evidence is sufficient to warrant at least a 
10 percent rating for painful motion of the joint.  
38 C.F.R. §§ 4.40, 4.45.  See 38 C.F.R. § 4.59 (it is the 
intent of the Schedule to recognize that a joint that is 
actually painful as entitled to at least the minimum 
compensable rating for the joint).  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports no more than a 10 percent disability 
rating for the left shoulder injury.  38 C.F.R. § 4.3.     

Finally, the Board finds no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment associated with the 
left shoulder disability, to warrant for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).   



ORDER

A disability rating greater than 10 percent for right knee 
ACL tear status post arthroscopy from July 25, 1994 to 
February 19, 1996 is denied.    

A disability rating greater than 20 percent for right knee 
ACL tear status post arthroscopy from February 20, 1996 is 
denied.  

Subject to the law and regulations governing the payment 
of monetary benefits, a 10 percent disability rating for 
right ankle disability from July 25, 1994 is granted.    

A disability rating greater than 10 percent for right 
ankle disability from February 20, 1996 is denied.    

Subject to the law and regulations governing the payment 
of monetary benefits, a 10 percent disability rating for 
left shoulder injury is granted.        



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
	

